106 Ga. App. 735 (1962)
128 S.E.2d 339
STATE BANK OF LEESBURG
v.
HATCHER.
39757.
Court of Appeals of Georgia.
Decided October 9, 1962.
Anthony A. May, B.C. Gardner, Jr., Smith, Gardner, Kelley & Wiggins, for plaintiff in error.
R. L. LeSueur, R. L. LeSueur, Jr., contra.
FELTON, Chief Judge.
There being a motion still pending in the trial court to vacate and set aside the judgment which is excepted to in this case the writ of error is premature and must be dismissed. Code Ann. § 6-701. No fact appears in the record to show that the defendant in error is estopped to contend that the writ of error should be dismissed for the above reason.
Writ of error dismissed. Bell and Hall, JJ., concur.